As filed with the Securities and Exchange Commission on May 12 , 201 5 Registration No. 333-202585 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO.2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GYRODYNE COMPANY OF AMERICA , INC. (Exact name of Registrant as specified in its charter) New York 6512 11-1688021 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) One Flowerfield, Suite 24 Saint James, New York 11780 (631) 584-5400 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Frederick C. Braun III President and Chief Executive Officer Gyrodyne Company o f America, Inc. One Flowerfield, Suite 24 Saint James, New York 11780 (631) 584-5400 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copies to: Alon Y. Kapen, Esq. Farrell Fritz, P.C. 1laza Uniondale, New York 11556-1320 (516) 227-0700 (516) 227-0777 (facsimile) Approximate date of commencement of proposed sale to the public: As soon as practicable after the Registration Statement is declared effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ☐ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement under the earlier effective registration statement for the same offering. ☐ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ☐ Accelerated Filer ☐ Non-accelerated filer ☐ (Do not check if smaller reporting company) Smaller Reporting Company ☒ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common Stock, par value $1.00 per share, underlying subscription rights 2,224,020 $ 2.75 $ 6,116,055 (2) $ 710.69 (4) Non-transferable Subscription Rights to purchase Common Stock — (3) Total $ 710.69 (4) This registration statement relates to: (a) non-transferable subscription rights to purchase common stock of the Registrant, which subscription rights are to be distributed to holders of the Registrant's common stock; and (b) the shares of common stock deliverable upon the exercise of the non-transferable subscription rights pursuant to the rights offering. Represents the gross proceeds from the assumed exercise of all non-transferable subscription rights to be distributed. Pursuant to Rule 457(g) under the Securities Act of 1933, no separate registration fee is required for the rights because the rights are being registered in the same registration statement as the common stock of the Registrant underlying the rights. (4) $646.08 of the registration fee was previously paid. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Security and Exchange Commission, acting pursuant to said section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state or jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED MAY 12, 2015 PRELIMINARY PROSPECTUS GYRODYNE COMPANY OF AMERICA, INC. SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE
